Per Curiam.
The judgment of the Law Division is affirmed substantially for the reasons expressed by Judge Reiss in his written opinion of July 5, 1977, reported at 152 N. J. Super. 111 (1977).1

The Wayne Township Planned Unit Development here under review was continued in full force and effect by an interim zoning ordinance adopted for an additional period of one year by the governing body, of Wayne Township on January 18, 1978 pursuant to- the provisions of the Municipal Land Use Law (N. J. S. A. 40:55D-90 b), and both parties have stipulated its continued applicability.